DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 5-13, filed December 22, 2020, with respect to the 103 rejection of Winslow (US 5,885,299) in view of Beger (US 6,299,616) has been fully considered and is persuasive.  The rejection of claim of 9, which is now incorporated into claim 9 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1-2, 6-8 and 10-11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winslow et al. (US 5,885,299) in view of Jackson (US 2009/0228055). 	Regarding claim 1, Winslow et al. disclose a tool, for fixing, locking and releasing a fastening device for surgical holding systems, comprising an inner shank (132) with an inner tool tip (144), an outer shank (110) with an outer tool tip (116), wherein the inner .
	 Winslow et al. disclose the claimed invention except for the tool is designed to be disassembled in a tool-free manner into at least two units, by way of at least the inner shank and further parts connected thereto, constituting a first unit, being able to be separated from the outer shank and further parts connected thereto, constituting a second unit, and to be connected to the second unit again, in a tool-free manner.  Rather, Winslow teaches that the inner shaft is connected via a set screw (136, figure 2) which would require the use of a screw driver to remove/loosen said set screw for disassembly. 	Jackson discloses a tool for fixing, locking and releasing a fastening device (figures 1-12) that is designed to be disassembled in a tool-free manner into at least two units (10, 12 and 14), by way of at least the inner shank (10) and further parts connected thereto (14), constituting a first unit (10 + 14), being able to be separated from the outer shank (12) and further parts (170 + 172) connected thereto, constituting a second unit (figure 6-7), and to be connected to the second unit again, in a tool-free manner (via 40 and 50’s engagement, ¶71).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have substituted out the set screw of Winslow et al. for the spring attachment (50) member of Jackson which can be performed in a tool-free manner as it would reduce the number of tools necessary for use and disassembly and further reduce the likelihood of losing the set screw during the set of disassembly or reassembly..
 	Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winslow et al. (US 5,885,299) in view of Jackson (US 2009/0228055) in further view of Saidha et al. (US 2008/00459701).
 	Regarding claim 3, Winslow et al. disclose the claimed invention except for a locking element is provided for locking the position in the two displacement positions, and a release element is provided which can be actuated by way of a release button for releasing the locking.
 	Saidha et al. teach a tool for locking and releasing a fastening device (100, figures 1A-11B) which includes a locking element (136) provided flor locking the position in the two displacement positions (¶27-29), and a release element (133) is provided which can be actuated by way of a release button (132) for releasing the locking (¶27-29). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to construct the tool of Winslow et al. to include a locking element and a release element which can be actuated by way of a button as taught by Saidha et al. as it allows for selective locking and unlocking of the tool from the first and second displacement positions. 	Regarding claim 4, Winslow et al. in view of Saidha et al. disclose that if the release is effected in the first displacement position, thus with a retracted outer shank .
 	
 	Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winslow et al. (US 5,885,299) in view of Jackson (US 2009/0228055) in further view of Prager et al. (US 2008/0243136). 	Regarding claim 12, Winslow et al. disclose the outer tool tip (116’s) is designed to hook with an element to be rotated therewith (200), but fails to teach that the outer shank in an elastic region is designed in a flexible and rotationally stiff manner.
 	Prager et al. teach a tool for fixing, locking and releasing a fastening device (10) which includes an elastic region (16 + 30) that is designed in a flexible and rotationally stiff manner (see Abstract, ¶97 and ¶18) which allows for screw insertion in a shorter straight-lined direction in comparison to a traditional straight rigid tool shaft (¶23). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the outer shank of Winslow et al. to includes an elastic region designed in a flexible and rotationally stiff manner as taught by Prager et al. as it allows for screw insertion in a shorter straight-lined direction in comparison to a traditional straight rigid tool shaft.
 	Regarding claim 13, Prager et al. disclose that the inner shank has a tapering at the location of the elastic region when the outer shank is in the working position (the .
 	Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winslow et al. (US 5,885,299) in view of Jackson (US 2009/0228055) in further view of Sournac et al. (US 2010/0249798). 	Regarding claim 15, Winslow et al. disclose the claimed invention except for the tool including an asymmetrically action torque limiter.   	Sournac et al. teach a tool for fixing, locking and releasing a fastening device (figures 1-6) which includes an asymmetrically acting torque limiter (figures 4-6, ¶51-53) as it prevents overtightening of the screw (¶53).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the tool of Winslow et al. to include an asymmetrical acting torque limiter as taught by Sournac et al. as is prevents overtightening of the screw. 	Regarding claim 17, Winslow et al. in view of Sournac et al. disclose that a maximal torque for locking the fastening device, by way of rotation in the clockwise direction, is smaller than a maximal torque for unlocking (¶53 of Sournac as no torque is necessary for unlocking as the automatically spring biases it to the unlocked position).
 	Regarding claim 16, Winslow et al. disclose the claimed invention except for the tool including an asymmetrically action torque limiter.   	Sournac et al. teach a tool for fixing, locking and releasing a fastening device 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the tool of Winslow et al. to include an asymmetrical torque limiter for the outer shank as taught by Sournac et al. as is prevents overtightening of the screw.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775